DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 10-12 such that they are no longer directed to the elected invention.  Accordingly, the status of claims in this application is as follows:
Status of Claims
Pending: 
1-20
Withdrawn: 
10-12, 14-20
Rejected:
1-9, 13
Amended: 
1-12, 14, 19
New: 
NONE
Independent:
1, 14



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Gatenby et al (US 2016/0040947).
Gatenby (abstract, [0038], etc.) teaches an Al-Mn-Si alloy suitable for heat exchanger fins (abstract) comprising (in wt.%):

Claim 1
dependent claims
Gatenby et al
Example 1
Gatenby et al
Broad ranges
Mn
1.0-1.7
1.1-1.65 (cl. 6)
1.3-1.35
1.0-1.5
Si
0.9-1.4
0.95-1.3 (cl. 2)
1.0-1.1
0.9-1.2
Fe
0.3-0.6
0.35-0.6 (cl. 3)
0.37-0.42
0.3-0.5
Cu
0.30-0.50
0.40-0.50 (cl. 5)
0.27-0.33
0.2-0.4
Mg
0.1-0.25
0.1-0.2 (cl. 7)
0.04-0.05 (outside)
0-0.1
Zn
0.1-3.0
1.5-2.75 (cl. 8)
1.5-1.6
0-3.0
Ti
-0.1
-0.05 (cl. 9)
-
-

Table 1: instant claims vs. prior art of Gatenby
wherein the broad ranges taught by Gatenby overlap or touch the boundary of the presently amended alloying ranges (see Table 1 above for comparison). Further, Gatenby teaches a close example (see ex. 1 of Gatenby), which falls within the alloying ranges of Mn, Si, Fe, Cu, and Zn of instant claims 1-4 and 7-9, but does not fall within the amended range of Mg.
Because Gatenby teaches alloying ranges that overlap or touch the boundary of the claimed alloying ranges, as well as a close example, it is held that Gatenby has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
Concerning claims 2-4 and 6-9, see comparison of Gatenby and claims above.
Concerning claim 5, Gatenby teaches 0.20-0.40% Cu, which touches the boundary of the claimed range of Cu of 0.40-0.50 (claim 5).
Concerning claim 13, Gatenby teaches using said alloy as fin stock for heat exchangers (abstract).
Response to Amendment/Arguments
In the response filed 6/27/22 applicant amended claims 1-12, 14, and 19, and submitted various arguments traversing the rejections of record. No new matter has been added.
The 112(b) rejections have been overcome by the instant amendment.
Applicant’s argument that Gatenby does not anticipate the amended claims has been found persuasive. However, the instant claims are obvious in view of Gatenby (see rejections supra).
Applicant’s argument that the instant claims are allowable because Gatenby does not teach or suggest an Al-Mn-Si alloy with the amended alloying ranges has not been found persuasive. As set forth supra, Gatenby teaches alloying ranges that overlap, or touch the boundary of the presently claimed ranges. With respect to the overlap, applicant has not clearly shown specific evidence of unexpected results.
Applicant’s argument that the results in the instant specification show the instant invention exhibits unexpected results in view of Gatenby has not been found persuasive.
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP §716.02(d) - § 716.02(e). With respect to said indirect comparison, applicant a) may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner, In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961), or b) show criticality of the instant range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the instant case, it is unclear if “Comp. 1” represents the closest prior art, or is closer to the instant invention than the closest prior art of Gatenby. Further, the comparison between examples F, G, and H of the invention with Comp. 1 is not clearly unexpected. Comp. 1 shows an improved corrosion potential compared to inventive examples Ex. F, G, and H (see Table 13 of the instant specification, reproduced below):

    PNG
    media_image1.png
    281
    455
    media_image1.png
    Greyscale

Further, Table 12 of the instant invention shows a negligible to small increase in strength:

    PNG
    media_image2.png
    239
    415
    media_image2.png
    Greyscale

for examples F, G, and H compared to Comp. 1. Further, the prior art suggests that an increase of strength is expected for increasing additions of Mg (see Gatenby at [0021]). Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/GEORGE WYSZOMIERSKI/                                                                                             Primary Examiner, Art Unit 1733                                                                                                           



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/17/22